Citation Nr: 1444583	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  11-30 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Eligibility for waiver of recovery of overpayment of Department of Veterans Affair's compensation benefits in the amount of $541.00.

(The Board notes that the appellant's appeal regarding earlier effective date claims is addressed in a separate decision of the Board issued this date under docket number 10-24 178.)


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran had active duty service from October 1974 to September 1979.  He died in April 2011.  The appellant is the Veteran's mother. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision by the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the appellant's claim.


FINDINGS OF FACT

1.  The Veteran died in April 2011.

2.  Prior to his death, the Veteran was receiving VA compensation disability benefits and VA issued a payment to the Veteran in April 2011, subsequent to the Veteran's death.

3.  The appellant received payment of the Veteran's April 2011 VA compensation disability benefits payment. 

4.  The appellant had no claim or entitlement to payment of the Veteran's VA compensation disability benefits payment.


CONCLUSION OF LAW

Eligibility for waiver of recovery of an overpayment of VA disability compensation benefits is not established.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 1.962 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

The question before the Board is a legal one as there is no dispute as to the essential facts required to resolve the matter.  Accordingly, the notice and duty to assist provisions of the VCAA are inapplicable, and no further development under the VCAA is required. 

The appellant is seeking eligibility for waiver of recovery of an overpayment of VA disability compensation benefits.  The facts in this case are not in dispute.  The record reflects that at the time of the Veteran's death, he was receiving $541.00 per month in disability compensation benefits.  VA issued a payment of $541.00 to the Veteran in April 2011, the month of his death.  The appellant, mother of the Veteran, spent the $541 VA payment.  She asserted that she spent it on the Veteran's funeral expenses.  She reported that she is disabled and on a fixed income.  She indicated that repayment of the $541 would cause her financial hardship and she requested a waiver of recovery of an overpayment of the VA disability compensation benefits.  

Although the Veteran was alive for some of the month of April 2011, the governing VA law and regulation specify that as a matter of law any disability compensation pension benefits payable are to be discontinued effective the last day of the month before the payee's death.  38 U.S.C.A. § 5112(b)(1); 38 C.F.R. § 3.500(g).  As the Veteran died in April 2011, his VA disability compensation benefits were discontinued effective the last day of March 2011, and the Veteran was not entitled to the VA payment made to his account at the end of April 2011.  Consequently, under VA law there was no disability compensation benefit due and owing to the appellant which may be paid to the appellant as an accrued benefit.

The Board notes that the appellant reported that she did not use the $541.00 for her own gain, but used it towards her son's funeral expenses, and acknowledges that under 38 C.F.R. § 3.1000(a), any benefits due to a Veteran that are unpaid at the time of her death will be dispersed to the Veteran's surviving parent if there is no surviving spouse or child.  However, as was discussed above, the Veteran was not due a disability compensation benefit for the month of April 2011 because under governing law such benefit was terminated effective the last day of March 2011.  Therefore, there were no unpaid benefits due to Veteran available to be dispersed, including to the appellant.

The provisions of 38 C.F.R. § 1.962 state, in pertinent part, that there shall be no collection of an overpayment which results from participation in a benefit program administered under any law by VA when it is determined that collection would be against equity and good conscience.  For the purpose of this regulation, the term overpayment refers only to those benefits payments made to a living designated payee or beneficiary in excess of the amount due or to which such payee or beneficiary is entitled.  There shall be no waiver consideration of an indebtedness that results from the receipt of a benefit payment by a non-payee who has no claim or entitlement to such payment. 

The appellant does not contend that she was entitled to or had a claim to the payment of the Veteran's VA disability compensation made in April 2011.  Rather, she specifically asserts that repayment of the overpayment to VA would cause her undue financial hardship and that she should therefore be granted a waiver of recovery of the overpayment

After the Veteran died in April 2011, the law required that his disability compensation benefits be terminated, effective March 31, 2011.  When the funds representing what had been the Veteran's monthly payment of disability compensation benefits were distributed after the Veteran's death and spent by the appellant, an overpayment to a non-payee who had no claim or entitlement to such payment occurred.  Pursuant to 38 C.F.R. § 1.962, the Board finds that the appellant is not eligible for waiver of recovery of this overpayment of VA disability compensation benefits. 

The Board is bound by the applicable law and regulations of the Department.  38 U.S.C.A. § 7104(c) (West 2002).  Where the law and not the evidence is dispositive of the issue before the Board, as in this case, the claim is denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the appellant's claim of entitlement to a waiver of recovery of an overpayment of VA disability compensation benefits must be denied as a matter of law.



							(CONTINUED ON NEXT PAGE)


 
ORDER

Eligibility for waiver of recovery of an overpayment of VA disability compensation benefits is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


